Citation Nr: 0713586	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  99-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 1998 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran and his spouse testified before the Board in 
support of this appeal at video conference hearings held in 
October 2002 and March 2006.  In January 2003, August 2003 
and June 2006, the Board remanded the appeal to the RO, 
including via the Appeals Management Center (AMC) in 
Washington, D.C., for additional action. 

For the reason discussed in the Remand portion of this 
decision, the Board again REMANDS the claim of entitlement to 
service connection for PTSD to the RO via AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  A sleep disorder is not related to active service.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letters dated January 2005 and June 
2006, the former before initially deciding that claim in a 
rating decision dated April 2005.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of the aforementioned notice letters also 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II and Dingess/Hartman.  In the 
letters, the RO acknowledged the claim being decided, 
informed him of the evidence necessary to support that claim, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
explained to the veteran how it determines disability ratings 
and effective dates.  The RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA any evidence he had in his 
possession that pertained to his claim.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claim being decided.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to that claim, 
including service medical and personnel records and post-
service VA and private treatment records.  Second, the RO 
conducted medical inquiry in an effort to substantiate the 
claim by affording the veteran a VA medical examination, 
during which a VA examiner addressed the etiology of the 
veteran's sleep disorder.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks service connection for a sleep disorder.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be presumed for an organic disease of 
the nervous system if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and this condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 
3.309(a) (2006).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Post-service treatment records from VA, Providence Memorial 
Hospital and Las Palmas Medical Center establish that the 
veteran currently has a sleep disorder diagnosed since 2002 
as obstructive sleep apnea.  The question thus becomes 
whether such disorder is related to service.  

According to the veteran's written statements and transcripts 
of his hearing testimony, the veteran developed this disorder 
secondary to stressful incidents he experienced while serving 
in Vietnam.  Such incidents include: (1) witnessing the 
accidental death of a Vietnamese child when the truck in 
which the veteran was riding ran over the child, crushing her 
head like a watermelon (first day in Vietnam); (2) 
experiencing firefights and small arms exchanges and hearing 
wounded and dying men screaming (in Pla Que); and (3) riding 
in a jeep that hit a land mine, after which the veteran awoke 
in a hospital and underwent extensive treatment for a damaged 
left knee (four months after arriving in Vietnam).  

The veteran also alleges that, after this hospitalization, he 
was transferred to a medical facility in Japan, where he 
underwent further observation and treatment, and then to a 
medical facility in the United States, where he received back 
and left knee treatment.  During the latter hospitalization, 
he reportedly underwent an evaluation by a psychiatrist for, 
in part, sleeping problems, or more specifically, combat-
related nightmares.  

The evidence of record does not substantiate the veteran's 
assertions.  According to the veteran's service medical 
records, during service, the veteran did not report sleeping 
problems and no medical professional diagnosed the veteran 
with a sleeping disorder.  The veteran also did not report 
the alleged incidents, or, as alleged, undergo an evaluation 
of sleeping problems during his last in-service 
hospitalization.  

The veteran's representative argues that even if the evidence 
does not confirm that the incidents occurred as alleged, 
under 38 U.S.C.A. § 1154(b) (West 2002), the Board should 
accept that they did because, at the time of the alleged 
incidents, the veteran was engaged in combat with the enemy 
and the incidents were consistent with the circumstances, 
conditions and hardships of such service.   

The Board acknowledges this argument and for the sake of 
further discussion accepts as true that stressful, combat-
related incidents occurred during the veteran's service.  
Despite this, service connection may not be granted in this 
case as there is no competent medical opinion of record 
relating the veteran's sleep disorder to his active service, 
including the combat-related incidents.  In fact, there is a 
competent medical opinion of record ruling out such a 
relationship.  

During a VA miscellaneous neurological disorders examination 
conducted in August 2006, a VA examiner opined that the 
veteran's sleep disorder was not secondary to his military 
service or a combat-related disorder.  The examiner based 
this opinion on medical literature indicating that PTSD, a 
combat-related disorder, is not a risk factor for the 
development of obstructive sleep apnea, and on evidence 
suggesting that the veteran has paranoid personality 
disorder, a disorder that can affect sleep, and showing that 
the veteran also has a small throat, which is associated with 
sleep apnea, and first received treatment for sleeping 
problems 14 to 15 years after discharge. 

The veteran has submitted no medical opinion refuting that of 
the VA examiner.  As noted above, to prevail in a claim for 
service connection, the veteran must submit competent 
evidence establishing that he has a current disability 
resulting from service.  In this case, the veteran's 
assertions represent the only evidence of record establishing 
that his sleep disorder is related to his period of active 
service.  Such assertions may not be considered competent 
evidence of a nexus as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
render a competent opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
etiologically relating the veteran's sleep disorder to his 
period of active service, the Board concludes that such 
disorder was not incurred in or aggravated by service.  The 
evidence in this case is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for a sleep disorder is denied.


REMAND

The veteran also claims entitlement to service connection for 
PTSD.  Additional action is necessary before the Board 
decides this claim.

In September 2006, the veteran submitted a letter to VA 
showing that he was scheduled for an appointment at a VA PTSD 
clinic in October 2006.  The Board does not know whether the 
veteran appeared for the scheduled appointment; however, 
given that the claim file does not now include a PTSD 
diagnosis, records of any such visit are particularly 
pertinent to the veteran's PTSD claim and must be obtained on 
remand. 



Based on the foregoing, this case is REMANDED for the 
following action:

1.  Obtain and associate with the claims 
file records of the veteran's PTSD 
treatment at the VA Health Care Center in 
El Paso, Texas, dated since September 
2006.  

2.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claim being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claim the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


